ORDER
PER CURIAM:
In this original proceeding petitioner Wesley A. Lindgren seeks an appropriate writ to require respondent court and judge to overrule a certain order dated September 21, 1973, which discharged an alternative writ and dismissed the application in cause No. 23154 pending in respondent court, entitled: Wesley A. Lindgen, petitioner, vs. Ellen Rickl, Superintendent of Schools, Fergus County, Montana, and Board of Trustees, High School District #1, Fergus County, Montana, Respondents.
Counsel was heard ex parte and the application taken under advisement; and the Court having now considered the oral argument, the petition, exhibits and memorandum of authorities,
Ordered that the application be, and it hereby is, denied, and this proceeding is dismissed.